Note: Redacted portions have been marked with *****. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

Exhibit 10.19

EXECUTION COPY

INTERCOMPANY TERM LOAN AGREEMENT

This Agreement dated as of September 10, 2008 is entered into between Fresenius
Kabi Pharmaceuticals, LLC, a Delaware limited liability company (“FKP”), which
shall merge with and into APP Pharmaceuticals, Inc., a Delaware corporation
(“APP Inc.”), immediately after the APP Acquisition (as defined below) on the
date hereof (FKP and, following its merger with and into APP Inc. as surviving
corporation, APP Inc., the “Borrower”), and Fresenius US Finance I, Inc., a
Delaware corporation (the “Lender”) , the Guarantors (as defined below) from
time to time party hereto and Deutsche Bank AG, London Branch, in its capacity
as collateral agent under the Intercompany Primary Credit Documents (as defined
below) (together with its successors and assigns in such capacity from time to
time, the “Intercompany Primary Collateral Agent”).

R E C I T A L S

WHEREAS, pursuant to a Borrower Joinder Agreement dated as of September 8, 2008,
the Lender is party to the Credit Agreement, dated as of August 20, 2008, among
Fresenius SE, the other borrowers and guarantors identified therein, Deutsche
Bank AG, London Branch, as Administrative Agent, and the lenders party thereto
(as amended, restated, varied, modified extended, renewed, replaced and/or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
but not otherwise defined herein having the meanings set forth therein);

WHEREAS, pursuant to the Credit Agreement, the Lender will borrow a $500,000,000
Tranche A1 Term Loan and a $502,500,000 Tranche B1 Term Loan on the date hereof,
the proceeds of which shall be used pursuant to the Credit Agreement to make the
loans hereunder to the Borrower and used by the Borrower to pay consideration
owing pursuant to the APP Acquisition and to pay fees and expenses in connection
therewith; and

WHEREAS, pursuant to the Credit Agreement, the Borrower and the Lender shall
enter into this Agreement, the financial terms of which shall mirror those
applicable to the Tranche A1 Term Loan and Tranche B1 Term Loan under the Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with such other Person.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Agreement, as amended, restated, supplemented and/or
otherwise modified from time to time.

“APP Acquisition” means the acquisition by FKPH of APP Inc. and its
Subsidiaries, by way of the merger of FKP with and into APP Inc. in accordance
with the terms of the Agreement, dated as of July 6, 2008, by and among FSE,
FKPH and FKP, on the one hand, and APP Inc., on the other hand.

“APP Inc.” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in New York are authorized or required by law to close.

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

“Capped Amount” has the meaning set forth in Section 4.06 of this Agreement.

“Contribution Share” has the meaning set forth in Section 4.06 of this
Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Credit Agreement” has the meaning set forth in the recitals to this Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Dollars” and “$” means the lawful currency of the United States of America.

“Events of Default” has the meaning set forth in Section 5.01 of this Agreement.

“Excess Payment” has the meaning set forth in Section 4.06 of this Agreement.

“FKP” has the meaning set forth in the introductory paragraph of this Agreement.

“FKPH” means Fresenius Kabi Pharmaceuticals Holding, Inc., a Delaware
corporation and an indirect wholly-owned Subsidiary of FSE.

“French Security” has the meaning set forth in Section 6.03 of this Agreement.

 

2



--------------------------------------------------------------------------------

“FSE” means Fresenius SE, a societas europaea organized under the laws of
Germany.

“German Security” has the meaning set forth in Section 6.02 of this Agreement.

“Guaranteed Obligations” means all Obligations of the Borrower and all
obligations of the Borrower in respect of the New Finco1 Back-to-Back Swap
Contracts.

“Guarantors” means

(A) Fresenius Kabi AG; and

(B) each of FKPH, APP Inc., APP Pharmaceuticals, LLC and each Subsidiary from
time to time of FKPH which is not a “controlled foreign corporation” (within the
meaning of Section 957 of the Internal Revenue Code), but excluding any such
other Subsidiary (not already a Guarantor) which (i) has total assets (including
stock or other investment property), as reasonably determined by FSE, with an
aggregate fair market value (upon its incorporation or acquisition) of less than
€25 million, or (ii) generates less than €5 million of Consolidated EBITDA (as
calculated pursuant to the Credit Agreement) for any period of four successive
fiscal quarters.

“Indemnified Liabilities” has the meaning set forth in Section 7.05 of this
Agreement.

“Intercompany Primary Collateral” means a collective reference to the
“collateral” that is identified in and at any time covered by the Intercompany
Primary Credit Documents.

“Intercompany Primary Collateral Agent” has the meaning set forth in the
introductory paragraph of this Agreement.

“Intercompany Primary Collateral Documents” means all security agreements,
mortgages, pledge agreements and other security documents from time to time
entered into to secure outstandings pursuant to this Agreement and the New
Finco1 Back-to-Back Swap Contracts.

“Intercompany Primary Credit Documents” means this Agreement, the New Fincol
Back-to-Back Swap Contracts, if any, and each note, security agreement, deed of
trust, mortgage, guarantee and other document delivered to the Lender providing
for, guaranteeing or evidencing any other Guaranteed Obligation, and any other
document or instrument executed or delivered at any time in connection with the
Guaranteed Obligations, as the same may be amended, restated, modified and/or
otherwise supplemented from time to time in accordance with the terms hereof,
thereof and the Credit Agreement.

“Intercompany Primary Credit Party” means the Borrower and each of its
Subsidiaries and Affiliates, if any, from time to time executing an Intercompany
Primary Credit Document, and “Intercompany Primary Credit Parties” means all
such Persons, collectively.

 

3



--------------------------------------------------------------------------------

“Intercompany Primary Creditor” means, at any relevant time, the holders of
Obligations at such time, including, without limitation, the Lender.

“Intercompany Term Loan A” has the meaning set forth in Section 2.01 of this
Agreement.

“Intercompany Term Loan B” has the meaning set forth in Section 2.01 of this
Agreement.

“Intercompany Term Loans” means Intercompany Term Loan A and Intercompany Term
Loan B made to the Borrower pursuant to Section 2.01 hereof.

“Intercreditor Agreement” means the intercreditor agreement, dated as of
September 10, 2008, among FSE, the Credit Parties, the Intercompany Primary
Credit Parties, the Intercompany Bridge Credit Parties, the Administrative Agent
on behalf of the Lenders, the Intercompany Primary Collateral Agent, the
Intercompany Bridge Collateral Agent and any other parties identified therein.

“Interest Payment Date” means with respect to each Intercompany Term Loan, the
last Business Day of each Interest Period of such loan.

“Interest Period” means except as otherwise provided in Section 2.01, at any
time, (i) with respect to Intercompany Term Loan A borrowings, the interest
periods applicable to the Tranche A1 Term Loan Borrowings at such time as
determined pursuant to the Credit Agreement, and (ii) with respect to
Intercompany Term Loan borrowings, the interest periods applicable to the
Tranche B1 Term Loan Borrowings at such time as determined pursuant to the
Credit Agreement.

“Interest Rate” means (i) with respect to each Intercompany Term Loan A
borrowing, the interest rate applicable to the corresponding Tranche A1 Term
Loan Borrowing (with a corresponding Interest Period) pursuant to the Credit
Agreement, plus the Margin, and (ii) with respect to each Intercompany Term Loan
B borrowing, the interest rate applicable to the corresponding Tranche B1 Term
Loan Borrowing (with a corresponding Interest Period) pursuant to the Credit
Agreement, plus the Margin.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

“Lender” has the meaning as set forth in the introductory paragraph of this
Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, security transfer,
deposit arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Margin” means *****% per annum; or such other amount as may be agreed between
the Lender and the Borrower in writing on or before October 10, 2008, and from
time to time thereafter with respect to any Interest Period.

“Obligations” means all obligations of every nature of the Borrower and any
other Intercompany Primary Credit Party from time to time owed to the Lender
under the Intercompany Primary Credit Documents, whether for principal,
interest, fees, expenses, indemnification or otherwise and whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Intercompany Primary
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Ratable Share” has the meaning set forth in Section 4.06 of this Agreement.

“Register” has the meaning set forth in Section 7.06(b) of this Agreement.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Taxes” has the meaning set forth in Section 2.08 of this Agreement.

SECTION 1.02. Other Definitional Provisions. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and section, subsection, schedule and exhibit references are to this
Agreement unless otherwise specified.

 

5



--------------------------------------------------------------------------------

ARTICLE II

THE LOANS

SECTION 2.01. The Intercompany Term Loans. On the date hereof, the Lender agrees
on the terms and conditions hereinafter set forth to make to the Borrower (i) a
term loan in a single advance in Dollars, in an aggregate principal amount equal
to $500,000,000 (the “Intercompany Term Loan A”) and (ii) a term loan in a
single advance in Dollars, in an aggregate principal amount equal to
$502,500,000 (the “Intercompany Term Loan B”). Amounts repaid on the
Intercompany Term Loan A and Intercompany Term Loan B may not be reborrowed. The
Intercompany Term Loan A and Intercompany Term Loan B shall be made by one or
more borrowings, which shall correspond to the Tranche A1 Term Loan Borrowings,
and Tranche B1 Term Loan Borrowings, respectively, from time to time made
pursuant to the Credit Agreement (and as defined therein) or, if the Credit
Agreement is no longer in effect and no Tranche A1 Term Loan Borrowings or
Tranche B1 Term Loan Borrowings are outstanding thereunder, such borrowings
(with such Interest Periods) as the Borrower may from time to time request from
the Lender.

SECTION 2.02. Repayment.

(a) Repayments for Intercompany Term Loan A. The principal amount of the
Intercompany Term Loan A shall be payable in scheduled installments on the dates
set out below (or, if such date is not a Business Day, the immediately
succeeding Business Day), in each case in the amount set forth opposite each
such date below (expressed as a percentage of the original principal amounts of
the Intercompany Term Loan A and subject to adjustment in connection with
prepayment made pursuant to Section 2.02(c):

 

Repayment Date (Period after the date hereof)

   Amount Repayable  

9 months

   2.7 %

15 months

   4.8 %

21 months

   4.8 %

27 months

   9.5 %

33 months

   9.5 %

39 months

   15.0 %

45 months

   15.0 %

51 months

   15.0 %

57 months

   15.0 %

60 months

   8.7 %

 

6



--------------------------------------------------------------------------------

(b) Repayments for Intercompany Term Loan B. The principal amounts of the
Intercompany Term Loan B shall be payable in consecutive semi-annual
installments on the dates set out below (or, if such date is not a Business Day,
the immediately succeeding Business Day), in each case in the amount set forth
opposite each such date below (expressed as a percentage of the original
principal amount of the Intercompany Term Loan B) and subject to adjustment in
connection with prepayment made pursuant to Section 2.02(c):

 

Repayment Date (Period after the date hereof)

   Amount Repayable  

9 months

   0.75 %

15 months

   0.5 %

21 months

   0.5 %

27 months

   0.5 %

33 months

   0.5 %

39 months

   0.5 %

45 months

   0.5 %

51 months

   0.5 %

57 months

   0.5 %

63 months

   0.5 %

69 months

   0.5 %

72 months

   94.25 %

(c) Optional Prepayment. The Borrower may at its option pay the Intercompany
Term Loans, in whole or in part, without premium or penalty, at any time and
from time to time; provided that no prepayments of the Intercompany Term Loans
shall be permitted at any time if, as a result thereof (and after giving effect
to any concurrent repayment of Tranche A1 Term Loans or Tranche B1 Term Loans),
the aggregate outstanding principal amount of (x) the Intercompany Term Loan A
would be less than the aggregate outstanding principal amount of the Tranche A1
Term Loans under the Credit Agreement or (y) the Intercompany Term Loan B would
be less than the aggregate outstanding principal amount of the Tranche B1 Term
Loans under the Credit Agreement. Optional prepayments shall be applied as the
Borrower may direct.

(d) Mandatory Prepayments. Subject to the proviso below, the Borrower (i) shall
pay the Intercompany Term Loan A at any time that the Lender makes a voluntary
prepayment of Tranche A1 Term Loans pursuant to Section 2.06(a) of the Credit
Agreement or a mandatory prepayment of Tranche A1 Term Loans pursuant to
Section 2.06(b) of the Credit Agreement, in each case in an amount equal to the
principal amount of such prepayment made pursuant to the Credit Agreement, and
(ii) shall pay the Intercompany Term Loan B at any time that the Lender makes a
voluntary prepayment of Tranche B1 Term Loans pursuant to Section 2.06(a) of the
Credit Agreement or a mandatory prepayment of Tranche B1 Term Loans pursuant to
Section 2.06(b) of the Credit Agreement, in each case in an amount equal to the
principal amount of such prepayment made pursuant to the Credit Agreement;
provided, that, if at the time of any mandatory prepayment required pursuant to
this Section, the Lender provides notice to the Administrative Agent under the
Credit Agreement that the Lender has sufficient funds to make such prepayment
under the Credit Agreement without a prepayment being made hereunder, then no
such mandatory prepayment shall be required hereunder.

SECTION 2.03. Interest Rate. Each Intercompany Term Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period at the
relevant Interest Rate. The Interest Period and Interest Rate in effect from
time to time shall be notified by the Lender to the Borrower from time to time
upon request.

 

7



--------------------------------------------------------------------------------

SECTION 2.04. Payment of Interest. Interest with respect to each Intercompany
Term Loan borrowing shall be payable in arrears on each Interest Payment Date
for such Intercompany Term Loan borrowing; provided that any past-due interest
and any interest accruing after the acceleration of the Intercompany Term Loans
shall be payable on demand.

SECTION 2.05. Computation of Interest and Fees. Interest in respect of the
Intercompany Term Loans shall be calculated on the basis of a 360 day year for
the actual days elapsed.

SECTION 2.06. Payments. The Borrower shall make each payment of principal,
interest and fees hereunder, without setoff or counterclaim, not later than
11:00 A.M., New York time, on the day when due in lawful money of the United
States of America in immediately available funds to the Lender to the account of
the Lender designated from time to time or to such other account as the Lender
may otherwise direct.

SECTION 2.07. Payment on Non-Business Days. Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day, and with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.

SECTION 2.08. Taxes. (a) All payments under this Agreement shall be made free
and clear of, and without deduction for, any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all interests, penalties or other liabilities with respect thereto,
imposed by any Governmental Authority (“Taxes”). If any Laws require the
withholding or deduction of any such Taxes from or in respect of any sum payable
under this Agreement, (i) the sum due from or payable by the Borrower shall be
increased as necessary so that after making all required withholdings and
deductions (including withholdings and deductions applicable to additional sums
payable under this Section 2.08), the Lender receives an amount equal to the sum
it would have received had no such withholding or deduction been made, (ii) the
Borrower shall make such withholdings or deductions, (iii) the Borrower shall
pay the full amount withheld or deducted to the relevant Governmental Authority
or other authority in accordance with applicable Laws, and (iv) within thirty
days after the date of such payment, the Borrower making either a withholding or
tax deduction or a payment required in connection with a withholding or tax
deduction shall furnish to the Lender a certified copy of a receipt evidencing
payment hereof, or other reasonable proof thereof.

(b) To the extent the Lender shall be required to pay any additional amounts to
any Lenders (as defined in the Credit Agreement) under Section 3 of the Credit
Agreement, the Borrower shall pay to and indemnify the Lender for the full
amount of any such payments, promptly upon demand therefor.

 

8



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.01. Representations and Warranties. The Borrower and each Guarantor
represents and warrants as follows:

(a) as of the date hereof, prior to the effectiveness of the APP Acquisition, it
is a corporation, partnership, limited liability company or other entity duly
organized or formed, validly existing and in good standing (to the extent such
concept exists in the applicable jurisdiction and except to the extent that the
failure to be in good standing could not reasonably be expected to have a
material adverse effect on its ability to perform its obligations under the
Intercompany Primary Credit Documents) under the laws of the jurisdiction of its
incorporation or organization and has the authority under its Organization
Documents to own and operate its properties, to transact the business in which
it is now engaged and to execute and deliver this Agreement;

(b) this Agreement constitutes the duly authorized, legally valid and binding
obligation of Borrower and each Guarantor, enforceable against Borrower and each
Guarantor in accordance with its terms;

(c) all consents and grants of approval required to have been granted by any
Person in connection with the execution, delivery and performance of this
Agreement have been granted;

(d) the execution, delivery and performance by the Borrower and each Guarantor
of this Agreement do not and will not violate any law, governmental rule or
regulation, court order or agreement to which it is subject or by which its
properties are bound, any material contractual obligation by which the Borrower
or any Guarantor is bound or the charter documents or bylaws of Borrower or any
Guarantor;

(e) the proceeds of the Intercompany Term Loans shall be used by Borrower to pay
consideration owing pursuant to the APP Acquisition and to pay fees and expenses
in connection therewith. No proceeds will be used for purposes which result in a
contravention of Law or any other Intercompany Primary Credit Document; and

(f) The Guarantors party hereto constitute the Required Intercompany Loan
Guarantors (as defined in the Credit Agreement) required to be party hereto
pursuant to Section 7.13(b) of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTY

SECTION 4.01. The Guaranty. (a) Each of the Guarantors hereby jointly and
severally guarantees to the Lender as hereinafter provided and as primary
obligor and not as surety, the prompt payment of all Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Guaranteed Obligations in respect of which they have given this
guaranty are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the relevant Guarantors will, jointly and severally, promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the relevant Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Intercompany Primary Credit Documents or other agreements or
documents relating to the Guaranteed Obligations, the obligations of each
Guarantor under this Agreement and the other Intercompany Primary Credit
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under any Debtor
Relief Law or any comparable provisions of any applicable law (it being
understood that it is the intention of the parties to this Agreement and the
parties to any guarantee under the New Finco2 Intercompany Bridge Loan Agreement
that, to the maximum extent permitted under applicable laws, if any reduction is
required to the amount guaranteed by any Guarantor hereunder and with respect to
the New Finco2 Intercompany Bridge Loan Agreement that its guarantee of amounts
owing in respect of the New Finco2 Intercompany Bridge Loan Agreement shall
first be reduced).

SECTION 4.02. Obligations Unconditional. The obligations of the Guarantors as
described and as limited under Section 4.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Intercompany Primary Credit Documents or other
documents relating to the Guaranteed Obligations, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
shall be absolute, irrevocable and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Guaranteed Obligations have been irrevocably paid in full. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

10



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the
Intercompany Primary Credit Documents, or other documents relating to the
Guaranteed Obligations, or any other agreement or instrument referred to in the
Intercompany Primary Credit Documents shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under any of the Intercompany Primary Credit
Documents, or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to in the Intercompany Primary Credit
Documents or such New Finco1 Back-to-Back Swap Contracts shall be waived or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

(d) any Lien granted to, or in favor of, the Lender as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its Guaranteed Obligations, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Lender exhaust any right, power or
remedy or proceed against any Person under any of the Intercompany Primary
Credit Documents, or other documents relating to the Guaranteed Obligations, or
any other agreement or instrument referred to in the Intercompany Primary Credit
Documents, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

SECTION 4.03. Reinstatement. The obligations of the Guarantors under this
Article IV shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings pursuant to
any Debtor Relief Laws or otherwise, and each Guarantor agrees that it will
indemnify the Lender on demand for all reasonable costs and expenses (including
fees and expenses of counsel) incurred by the Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.

SECTION 4.04. Certain Waivers. Each Guarantor agrees that such Guarantor shall
have no right of recourse to security for the Guaranteed Obligations, except
through the exercise of rights of subrogation pursuant to Section 4.02 and
through the exercise of rights of contribution pursuant to Section 4.06. Each
Guarantor further expressly waives any right to require that any action be
brought against the Borrowers or any other Intercompany Primary Credit Party or
to require recourse to security.

 

11



--------------------------------------------------------------------------------

SECTION 4.05. Remedies. The Guarantors agree that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the Lender, on
the other hand, the Guaranteed Obligations may be declared to be forthwith due
and payable as provided in Article V (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article V)
for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Guaranteed Obligations
being deemed to have become automatically due and payable), the Guaranteed
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 4.01.

SECTION 4.06. Rights of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment (as defined
below), such Guarantor shall have a right of contribution from each other
Guarantor of the respective Guaranteed Obligations in an amount equal to such
other Guarantor’s Contribution Share (as defined below) of such Excess Payment;
provided that such other Guarantor shall not be obligated to contribute an
amount in excess of the amount that could at that point in time be claimed from
such other Guarantor under Section 4.01(a) above after giving effect to
Section 4.01(b) (the “Capped Amount”), and that its payment under this
Section 4.06 and any payment under Section 4.01 made at the same time shall in
aggregate not exceed the Capped Amount. The payment obligations of any Guarantor
under this Section 4.06 shall be subordinate and subject in right of payment to
the Guaranteed Obligations until such time as all Obligations have been paid in
full, and none of the Guarantors shall exercise any right or remedy under this
Section 4.06 against any other Guarantor until such Obligations have been paid
in full. For purposes of this Section 4.06, (a) “Excess Payment” shall mean the
amount paid by any Guarantor in excess of its Ratable Share of any Guaranteed
Obligations; (b) “Ratable Share” shall mean, for any Guarantor in respect of any
payment of Guaranteed Obligations, the ratio (expressed as a percentage) as of
the date of such payment of Guaranteed Obligations of (i) the amount by which
the aggregate present fair salable value of all of its assets and properties
exceeds the amount of all debts and liabilities of such Guarantor (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
Guarantors of the respective Guaranteed Obligations exceeds the amount of all of
the debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Intercompany
Primary Credit Parties hereunder) of such Guarantors; provided, however, that,
for purposes of calculating the Ratable Shares of the Guarantors in respect of
any payment of Guaranteed Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; and (c) “Contribution Share”
shall mean, for any Guarantor (of the respective Guaranteed Obligations) in
respect of any Excess Payment made in respect of such Guaranteed Obligations by
any other Guarantor, the ratio (expressed as a percentage) as of the date of
such Excess Payment of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such

 

12



--------------------------------------------------------------------------------

Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Guarantors of the
respective Guaranteed Obligations other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Intercompany Primary Credit Parties hereunder) of the
Guarantors of the respective Guaranteed Obligations other than the maker of such
Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment. This Section 4.06 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Law against the Borrowers in respect of any payment of
Guaranteed Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor is relieved of its obligations in accordance with
Section 4.09.

SECTION 4.07. Guaranty of Payment; Continuing Guaranty. Each guaranty in this
Article IV is a guaranty of payment and not of collection, is a continuing
guaranty, and shall apply to all Guaranteed Obligations of the respective
Guarantor whenever arising.

SECTION 4.08. Joinder of Additional Guarantors. The Borrower shall give prompt
notice to the Intercompany Primary Collateral Agent of the formation,
acquisition (or other receipt of interests) or existence of any Person which is
required to be a Guarantor hereunder (pursuant to the definition thereof) which
is not at such time party to this Agreement or a Guarantor, and shall cause any
such Person to become a Guarantor by execution and delivery of an appropriate
joinder agreement with respect to the guarantees provided pursuant to this
Agreement and appropriate joinder agreement to the Intercreditor Agreement, or
such other documents as the Intercompany Primary Collateral Agent may deem
appropriate, within 45 days (or such longer period as the Intercompany Primary
Collateral Agent may agree) of the formation, acquisition or existence thereof,
together with such organizational documents, resolutions, opinions of counsel
and such other documents as the Intercompany Primary Collateral Agent may
reasonably request in connection therewith, all in form, content and scope
reasonably satisfactory to the Intercompany Primary Collateral Agent.

SECTION 4.09. Release of Guarantors. In the event that all of the Capital Stock
of one or more Guarantors is sold or otherwise disposed of or dissolved or
liquidated in compliance with the requirements of, or as permitted by, this
Agreement and the Credit Agreement (or such sale, other disposition or
dissolution or liquidation has been approved in writing by the requisite Lenders
under the Credit Agreement (as determined in accordance with Section 11.01 of
the Credit Agreement) and the proceeds of such sale, disposition or liquidation
are applied in accordance with the provisions of Section 2.02(d), to the extent
applicable, such Guarantor shall, upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to a member
of the Consolidated Group), be released from the guaranty in this Article IV
automatically and without further action and such guaranty shall, as to each
such Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock or other equity interests of
any Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 4.09).

 

13



--------------------------------------------------------------------------------

ARTICLE V

EVENTS OF DEFAULT

SECTION 5.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any installment of the principal when due, or
shall fail to pay any installment of interest or other amount payable hereunder
within three (3) Business Days of the date when due; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) Any Affiliate of the Borrower shall (i) fail to pay any principal of, or
premium or interest on, the loans made under the Credit Agreement, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such debt, or
(ii) fail to perform or observe any term, covenant or condition on its part to
be performed or observed under any agreement or instrument relating to any debt
under the Credit Agreement, when required to be performed or observed, and such
failure shall continue after the applicable grace period, if any, specified
therein; or

(d) (i) The Borrower or any Guarantor shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any Guarantor or any of their
respective Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower, any Guarantor
or any of their respective Subsidiaries any case, proceeding or other action of
a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed or undischarged for a period of sixty (60) days,

THEN, (x) upon the occurrence of any Event of Default described in clause
(d) above, all Intercompany Term Loans with accrued interest thereon, and all
other Obligations under this Agreement and the other Intercompany Primary Credit
Documents, shall automatically become due and payable; and (y) upon the
occurrence of any other Event of Default, the Lender may, by notice to the

 

14



--------------------------------------------------------------------------------

Borrower, declare the Intercompany Term Loans, with accrued interest thereon,
and all other Obligations under this Agreement and the other Intercompany
Primary Credit Document to be due and payable forthwith, whereupon the same
shall immediately become due and payable; provided that for so long as the
Credit Agreement is in effect, the Lender may not send such a notice to the
Borrower unless and until the maturity of the loans made under the Credit
Agreement shall have been accelerated and the commitments thereunder shall have
been terminated, and; provided further, upon any acceleration of the maturity of
the loans made under the Credit Agreement and the termination of the commitments
thereunder, the Intercompany Term Loans, with accrued interest thereon, and all
other obligations under this Agreement and the other Intercompany Primary Credit
Documents shall automatically and without notice of any kind become immediately
due and payable. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

ARTICLE VI

COLLATERAL AGENT

SECTION 6.01. Appointment. The Intercompany Primary Creditors by their
acceptance of the benefits of this Agreement and the other Intercompany Primary
Credit Documents hereby irrevocably designate Deutsche Bank Trust AG, London
Branch (and any successor Intercompany Primary Collateral Agent) to act as
specified herein and therein. Each Intercompany Primary Creditor hereby
irrevocable authorizes, and each holder of any Obligation by the acceptance of
such Obligation and by the acceptance of the benefits of this Agreement and the
other Intercompany Primary Credit Documents shall be deemed irrevocably to
authorize, the Intercompany Primary Collateral Agent to take such action on its
behalf under the provisions of this Agreement, the other Intercompany Primary
Credit Documents, the Intercreditor Agreement and any instruments and agreements
referred to therein and to exercise such powers and to perform such duties
thereunder as are specifically delegated to or required of the Intercompany
Primary Collateral Agent by the terms hereof and thereof and such other powers
as are reasonably incidental thereto. The Intercompany Primary Collateral Agent
may perform any of its duties hereunder or thereunder by or through its
authorized officers, directors, employees, agents, sub-agents or affiliates and
the Intercompany Primary Collateral Agent may authorize and appoint any such
agents or sub-agents to perform any of its duties hereunder or thereunder,
including, without limitation, to take or hold possession of all or any portion
of the Intercompany Primary Collateral. The Lender agrees that any proceeds
received by it as a result of enforcement under any of the Intercompany Primary
Collateral Documents shall be first applied to payment of any and all fees,
indemnities, expenses and other amounts (other than principal and interest, but
including all reasonable fees, expenses and disbursements, of any law firm or
other external counsel payable under Section 7.04 of this Agreement) payable to
the Intercompany Primary Collateral Agent, in its capacity as such.

SECTION 6.02. Appointment of Intercompany Primary Collateral Agent for Purposes
of the German Security. (a) For the purposes of any security interest created
under the Intercompany Primary Collateral Documents which are governed by German
law (“German Security”) the specific provisions set out in this Section 6.02
shall prevail. With respect to German Security constituted by accessory
(akzessorische) security interests created by way of pledge or other accessory
instruments, the Intercompany Primary Collateral Agent shall administer and, as
the case may be, enforce or release such German Security in the name of and for
and on behalf of the Intercompany Primary Creditors and for the account of the
Intercompany Primary Creditors.

 

15



--------------------------------------------------------------------------------

(b) For the purposes of performing its rights and obligations as Intercompany
Primary Collateral Agent under any accessory (akzessorische) German Security,
each Intercompany Primary Creditor hereby authorizes the Intercompany Primary
Collateral Agent to act as its agent (Stellvertreter), and releases the
Intercompany Primary Collateral Agent from the restrictions imposed by
Section 181 German Civil Code (Bürgerliches Gesetzbuch). At the request of the
Intercompany Primary Collateral Agent, each Intercompany Primary Creditor shall
provide the Intercompany Primary Collateral Agent with a separate written power
of attorney (Spezialvollmacht) for the purposes of executing any relevant
agreements and documents on their behalf. Each Intercompany Primary Creditor
hereby ratifies and approves all acts previously done by the Intercompany
Primary Collateral Agent on such Intercompany Primary Creditor’s behalf. The
Intercompany Primary Collateral Agent accepts its appointment as administrator
of the German Security on the terms and subject to the conditions set out in
this Agreement and the Intercompany Primary Creditors, the Intercompany Primary
Collateral Agent and all other parties to this Agreement agree that, in relation
to the German Security, no Intercompany Primary Creditor shall exercise any
independent power to enforce any German Security or take any other action in
relation to the enforcement of the German Security, or make or receive any
declarations in relation thereto. Each Intercompany Primary Creditor hereby
instructs the Intercompany Primary Collateral Agent (with the right of
sub-delegation) to enter into any documents evidencing German Security and to
make and accept all declarations and take all actions it considers necessary or
useful in connection with any German Security on behalf of such Intercompany
Primary Creditor. The Intercompany Primary Collateral Agent shall further be
entitled to rescind, release, amend and/or execute new and different documents
securing the German Security.

SECTION 6.03. Appointment of Intercompany Primary Collateral Agent for Purposes
of the French Security.

(a) For the purposes of any security interest created under the Intercompany
Primary Collateral Documents which are governed by French law (“French
Security”) the specific provisions set out in this Section 6.03 shall prevail.
Each Intercompany Primary Creditor as “mandant” under French law:

(i) hereby irrevocably appoints the Intercompany Primary Collateral Agent to act
as its agent (“mandataire” under French law) under and in connection with the
French Security; and

(ii) irrevocably authorizes the Intercompany Primary Collateral Agent to execute
for and on its behalf the French Security and to perform the duties and to
exercise the rights, powers and discretions that are specifically delegated to
it under or in connection with the French Security, together with any other
rights, powers and discretions which are incidental thereto and to give a good
discharge for any moneys payable under the French Security.

 

16



--------------------------------------------------------------------------------

(b) The Intercompany Primary Collateral Agent will act solely as agent for the
other Intercompany Primary Creditors in carrying out its functions as agent
under the French Security.

(c) The relationship between the Intercompany Primary Creditors on the one hand
and the Intercompany Primary Collateral Agent on the other is that of principal
(“mandant” under French law) and agent (“mandataire” under French law) only. The
Intercompany Primary Collateral Agent shall not have, nor be deemed to have,
assumed any trust or fiduciary relationship with, any party to this Agreement.
Any obligation of the Intercompany Primary Collateral Agent to the Intercompany
Primary Creditors under this Agreement or under the French Security shall be
deemed to be incorporated in this clause, where reference is made to the French
Security.

(d) Notwithstanding Section 7.07 of this Agreement, the provision of this clause
and the other provisions of this Agreement which are deemed to be incorporated
herein shall be governed by, and construed in accordance with, French law.
Notwithstanding Section 7.09, any dispute arising out of this clause shall be
submitted to the Tribunal de Commerce de Paris.

(e) The Intercompany Primary Creditors, the Intercompany Primary Collateral
Agent and the other parties hereto which are also party to the French Security
irrevocably acknowledge that the existence and extent of the Intercompany
Primary Collateral Agent’s authority resulting from this clause and the effects
of the Intercompany Primary Collateral Agent’s exercise of this authority shall
be governed by French law.

SECTION 6.04. Nature of Duties. (a) The Intercompany Primary Collateral Agent
shall have no duties or responsibilities except those expressly set forth
herein, in the other Intercompany Primary Credit Documents and in the
Intercreditor Agreement. The duties of the Intercompany Primary Collateral Agent
shall be mechanical and administrative in nature; the Intercompany Primary
Collateral Agent shall not have by reason of this Agreement, or any other
Intercompany Primary Credit Document, a fiduciary relationship in respect of any
Intercompany Primary Creditor; and nothing in this Agreement or any other
Intercompany Primary Credit Document, expressed or implied, is intended to or
shall be so construed as to impose upon the Intercompany Primary Collateral
Agent any obligations in respect of the Intercompany Primary Credit Documents
except as expressly set forth herein and therein.

(b) The Intercompany Primary Collateral Agent shall not be responsible for
insuring the Intercompany Primary Collateral or for the payment of taxes,
charges or assessments or discharging of Liens upon the collateral or otherwise
as to the maintenance of the Intercompany Primary Collateral. The Intercompany
Primary Collateral Agent shall have the right to withhold any taxes it deems
appropriate under any applicable law, including but not limited to required
withholding in the absence of proper tax documentation, and shall remit such
taxes to the appropriate authorities.

(c) The Intercompany Primary Collateral Agent shall not be required to ascertain
or inquire as to the performance by any Intercompany Primary Credit Party of any
of the covenants or agreements contained in this Agreement or any other
Intercompany Primary Credit Document.

 

17



--------------------------------------------------------------------------------

(d) The Intercompany Primary Collateral Agent shall be under no obligation or
duty to take any action under, or with respect to, this Agreement, any other
Intercompany Primary Credit Document or the Intercreditor Agreement if taking
such action (i) would subject the Intercompany Primary Collateral Agent to a tax
in any jurisdiction where it is not then subject to a tax or (ii) would subject
the Intercompany Primary Collateral Agent to additional taxes beyond what it
would have been subject to in its ordinary course of business or (iii) would
require the Intercompany Primary Collateral Agent to qualify to do business, or
obtain any license, in any jurisdiction where it is not then so qualified or
licensed or (iv) would subject the Intercompany Primary Collateral Agent to in
personam jurisdiction in any locations where it is not then so subject.

(e) Notwithstanding any other provision of this Article VI, neither the
Intercompany Primary Collateral Agent nor any of its officers, directors,
employees, affiliates or agents shall, in its individual capacity, be personally
liable for any action taken or omitted to be taken by it in accordance with, or
pursuant to, this Agreement, any other Intercompany Primary Credit Document or
the Intercreditor Agreement except for its own gross negligence or willful
misconduct (as determined in a final, non-appealable decision by a court of
competent jurisdiction).

(f) The Intercompany Primary Collateral Agent shall be released by each
Intercompany Primary Creditor from the restrictions of Section 181 of the German
Civil Code (BGB, Bürgerliches Gesetzbuch) and similar restrictions applicable to
it pursuant to any other applicable law, in each case to the extent legally
possible for such Intercompany Primary Creditor. An Intercompany Primary
Creditor which is barred by its constitutional documents or by-laws from
granting such exemption shall notify the Intercompany Primary Collateral Agent
accordingly.

SECTION 6.05. Lack of Reliance on the Intercompany Primary Collateral Agent. The
Intercompany Primary Collateral Agent shall not be responsible in any manner
whatsoever to any Intercompany Primary Creditor for the correctness of any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or the
Intercompany Primary Credit Documents or the security interests granted under
the Intercompany Primary Collateral Documents or the financial condition of any
Intercompany Primary Credit Party or any Subsidiary of any Intercompany Primary
Credit Party or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of any
Intercompany Primary Credit Document, or the financial condition of any
Intercompany Primary Credit Party or any Subsidiary of any Intercompany Primary
Credit Party, or the existence or possible existence of any default or event of
default. The Intercompany Primary Collateral Agent makes no representations as
to the value or condition of the Intercompany Primary Collateral or any part
thereof, or as to the title of any Intercompany Primary Credit Party thereto or
as to the security afforded by any Intercompany Primary Collateral Document.

 

18



--------------------------------------------------------------------------------

SECTION 6.06. Certain Rights of the Intercompany Primary Collateral Agent.
(a) No Intercompany Primary Creditor shall have the right to cause the
Intercompany Primary Collateral Agent to take any action with respect to the
Intercompany Primary Collateral, with only the Intercompany Primary Creditors
having the right to direct the Intercompany Primary Collateral Agent to take any
such action. If the Intercompany Primary Collateral Agent shall request
instructions from the Intercompany Primary Creditors, with respect to any act or
action (including failure to act) in connection with any Intercompany Primary
Credit Document, the Intercompany Primary Collateral Agent shall be entitled to
refrain from such act or taking such action unless and until it shall have
received instructions from the Intercompany Primary Creditors and to the extent
requested, appropriate indemnification in respect of actions to be taken, and
the Intercompany Primary Collateral Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no
Intercompany Primary Creditor shall have any right of action whatsoever against
the Intercompany Primary Collateral Agent as a result of the Intercompany
Primary Collateral Agent acting or refraining from acting hereunder in
accordance with the instructions of the Intercompany Primary Creditors.

(b) Notwithstanding anything to the contrary contained herein, the Intercompany
Primary Collateral Agent is authorized, but not obligated, (i) to take any
action reasonably required to perfect or continue the perfection of the liens on
the Intercompany Primary Collateral for the benefit of the Intercompany Primary
Creditors and (ii) when instructions from the Intercompany Primary Creditors
have been requested by the Intercompany Primary Collateral Agent but have not
yet been received, to take any action which the Intercompany Primary Collateral
Agent, in good faith, believes to be reasonably required to promote and protect
the interests of the Intercompany Primary Creditors in the Intercompany Primary
Collateral; provided that once instructions have been received, the actions of
the Intercompany Primary Collateral Agent shall be governed thereby and the
Intercompany Primary Collateral Agent shall not take any further action which
would be contrary thereto.

(c) Notwithstanding anything to the contrary contained herein, the Intercompany
Primary Collateral Agent shall not be required to take any action that exposes
or, in the good faith judgment of the Intercompany Primary Collateral Agent may
expose, the Intercompany Primary Collateral Agent or its officers, directors,
agents or employees to personal liability, unless the Intercompany Primary
Collateral Agent shall be adequately indemnified as provided herein, or that is,
or in the good faith judgment of the Intercompany Primary Collateral Agent may
be, contrary to this Agreement, any other Intercompany Primary Credit Document,
the Intercreditor Agreement or applicable law.

SECTION 6.07. Reliance. The Intercompany Primary Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telescopes message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining hereto or to this Agreement, any other
Intercompany Primary Credit Document or the Intercreditor Agreement or its
duties hereunder and thereunder, upon advice of counsel selected by it.

 

19



--------------------------------------------------------------------------------

SECTION 6.08. Indemnification. To the extent the Intercompany Primary Collateral
Agent is not reimbursed and indemnified by the relevant Intercompany Primary
Credit Party under any Intercompany Primary Credit Document, the Intercompany
Primary Creditors will reimburse and indemnify the Intercompany Primary
Collateral Agent, in proportion to their respective outstanding principal
amounts of the Obligations, for and against any and all liabilities,
obligations, Taxes, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Intercompany Primary Collateral
Agent in performing its duties hereunder, or in any way relating to or arising
out of its actions as Intercompany Primary Collateral Agent in respect of any
Intercompany Primary Credit Document and/or the Intercreditor Agreement except
to the extent resulting solely from the Intercompany Primary Collateral Agent’s
own gross negligence or willful misconduct (as determined in a final,
non-appealable decision by a court of competent jurisdiction). The indemnities
set forth in this Section 6.08 shall survive the repayment of all Guaranteed
Obligations, with the respective indemnification at such time to be based upon
the outstanding principal amounts (determined as described above) of Guaranteed
Obligations at the time of the respective occurrence upon which the claim
against the Intercompany Primary Collateral Agent is based or, if same is not
reasonably determinable, based upon the outstanding principal amounts
(determined as described above) of Guaranteed Obligations as in effect
immediately prior to the termination of the respective Intercompany Primary
Credit Document. Notwithstanding the foregoing, it is the intention of the
parties hereto that the indemnification obligations of the Intercompany Primary
Creditors hereunder shall be shared with the holders of the obligations under
the Luxco Intercompany Revolving Loan Documents in accordance with their pro
rata holdings of the Intercompany Primary Obligations (as defined in the
Intercreditor Agreement).

SECTION 6.09. The Intercompany Primary Collateral Agent in its Individual
Capacity. With respect to its obligations as Intercompany Primary Collateral
Agent under the Intercompany Primary Loan Agreement and any other Intercompany
Primary Credit Document to which the Intercompany Primary Collateral Agent is a
party, and is to act as agent under one or more of such documents, the
Intercompany Primary Collateral Agent shall have the rights and powers specified
therein and herein, and may exercise the same rights and powers as though it
were not performing the duties specified herein. The Intercompany Primary
Collateral Agent and its affiliates may accept deposits from, lend money to, and
generally engage in any kind of banking, investment banking, trust or other
business with any Intercompany Primary Credit Party or any Affiliate or
Subsidiary of any Intercompany Primary Credit Party as if it were not performing
the duties specified herein or in the other Intercompany Primary Credit
Document, and may accept fees and other consideration from any Intercompany
Primary Credit Party for services in connection with, the Intercompany Primary
Credit Document, the Intercreditor Agreement and otherwise without having to
account for the same to the Intercompany Primary Creditor.

SECTION 6.10. Resignation by the Intercompany Primary Collateral Agent.

(a) The Intercompany Primary Collateral Agent may resign from the performance of
all of its functions and duties hereunder and under the other Intercompany
Primary Credit Documents at any time by giving 20 Business Days’ prior written
notice to FSE and the Intercompany Primary Creditors. Such resignation shall
take effect upon the appointment of a successor Intercompany Primary Collateral
Agent pursuant to clause (b) or (c) below.

 

20



--------------------------------------------------------------------------------

(b) If a successor Intercompany Primary Collateral Agent shall not have been
appointed within said 20 Business Day period by the Intercompany Primary
Creditors, the Intercompany Primary Collateral Agent, with the consent of FSE,
which consent shall not be unreasonably withheld or delayed (provided that FSE’s
consent shall not be required if an Event of Default under the Credit Agreement
then exists) and the Required Lenders under the Credit Agreement, shall then
appoint a successor Intercompany Primary Collateral Agent who shall serve as
Intercompany Primary Collateral Agent hereunder or thereunder until such time,
if any, as the Intercompany Primary Creditors (with the consent of the Required
Lenders under the Credit Agreement) appoint a successor Intercompany Primary
Collateral Agent as provided above.

(c) If no successor Intercompany Primary Collateral Agent has been appointed
pursuant to clause (b) above by the 45th Business Day after the date such notice
of resignation was given by the Intercompany Primary Collateral Agent, the
Intercompany Primary Collateral Agent’s resignation shall become effective and
the Intercompany Primary Creditors shall thereafter perform all the duties of
the Intercompany Primary Collateral Agent hereunder and/or under any other
Intercompany Primary Credit Documents until such time, if any, as the
Intercompany Primary Creditors appoint a successor Intercompany Primary
Collateral Agent as provided above; provided that the Intercompany Primary
Collateral Agent will continue to hold the Intercompany Primary Collateral held
by it pursuant to this Agreement and the other Intercompany Primary Credit
Documents for the benefit of the Intercompany Primary Creditors in accordance
with the terms hereof and thereof until such time as a successor Intercompany
Primary Collateral Agent is appointed by the Intercompany Primary Creditors as
provided above.

(d) Upon a resignation of the Intercompany Primary Collateral Agent pursuant to
this Section 6.10, the Intercompany Primary Collateral Agent shall remain
indemnified to the extent provided in this Article VI and the other Intercompany
Primary Credit Documents and the provisions of this Article VI (and the
analogous provisions of the other Intercompany Primary Credit Documents) shall
continue in effect for the benefit of the Intercompany Primary Collateral Agent
for all of its actions and inactions while serving as Intercompany Primary
Collateral Agent.

SECTION 6.11. Release of Swedish law security. Notwithstanding any other
provisions in this Agreement, the Credit Agreement or any other Intercompany
Primary Credit Document or any other Credit Document, the release of any
security over assets, rights or shares created by an Intercompany Primary Credit
Document governed by Swedish law will (unless the proceeds of the disposal of
the asset secured or charged are applied in prepayment of amounts outstanding
under the Credit Agreement) always be subject to the prior written consent of
the Intercompany Primary Collateral Agent, such consent to be granted at the
Intercompany Primary Collateral Agent’s sole discretion. In exercising such
discretion the Intercompany Primary Collateral Agent shall in good faith have
regard to Section 8.05 of the Credit Agreement but shall not be under any
obligation to give any consent.

 

21



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

SECTION 7.01. Amendments, Etc. No amendment or waiver of any provision of the
Intercompany Primary Credit Documents nor consent to any departure by any
Intercompany Primary Credit Party therefrom shall in any event be effective
unless the same shall be in writing and signed by the Lender and, for so long as
the Credit Agreement is in effect, shall not be prohibited thereby, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that, unless also signed by the
Intercompany Primary Collateral Agent, no such amendment or waiver shall affect
the rights or duties of the Intercompany Primary Collateral Agent under this
Agreement or any other Intercompany Primary Credit Document.

SECTION 7.02. Notices, Etc. Except as otherwise set forth in this Agreement, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile or other electronic transmission) and mailed, faxed or
delivered, if to the Borrower, at its address, facsimile number or electronic
mail address set forth on the signature page hereof; and if to the Lender, at
its address, facsimile number or electronic mail address set forth on the
signature page hereof; or, as to each party, at such other address, facsimile
number or electronic mail address as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall
be effective when deposited in the mail, sent by facsimile or, in the case of
electronic mail, when delivered, except that notices and communications to the
Lender pursuant to Article II shall not be effective until received by the
Lender.

SECTION 7.03. No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right under any of the Intercompany
Primary Credit Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any of the Intercompany Primary Credit
Documents preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

SECTION 7.04. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Lender and the Intercompany Primary Collateral Agent
(including attorney’s fees and the reasonable estimate of the allocated cost of
in-house counsel and staff) in connection with the preparation, amendment,
modification, enforcement (including, without limitation, in appellate,
bankruptcy, insolvency, liquidation, reorganization, moratorium or other similar
proceedings) or restructuring of the Intercompany Primary Credit Documents.

SECTION 7.05. Indemnity. Whether or not the transactions contemplated hereby
shall be consummated, the Borrower agrees to indemnify, pay and hold the Lender
and the Intercompany Primary Collateral Agent, and the shareholders, officers,
directors, employees and agents of the Lender and the Intercompany Primary
Collateral Agent, harmless from and against any and all claims, liabilities,
losses, damages, costs and expenses (whether or not any of the foregoing Persons
is a party to any litigation), including, without limitation, reasonable
attorneys’ fees and costs (including, without limitation, the reasonable
estimate of the allocated cost

 

22



--------------------------------------------------------------------------------

of in-house legal counsel and staff) and costs of investigation, document
production, attendance at a deposition, or other discovery, with respect to or
arising out of this Agreement or the Intercompany Primary Credit Documents or
any use of proceeds hereunder, or any claim, demand, action or cause of action
being asserted against the Lender or any of its Subsidiaries or the Intercompany
Primary Collateral Agent (collectively, the “Indemnified Liabilities”), provided
that the Borrower shall have no obligation hereunder with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of any such
Persons. If any claim is made, or any action, suit or proceeding is brought,
against any Person indemnified pursuant to this Section, the indemnified Person
shall notify the Borrower of such claim or of the commencement of such action,
suit or proceeding, and the Borrower will assume the defense of such action,
suit or proceeding, employing counsel selected by the Borrower and reasonably
satisfactory to the indemnified Person, and pay the fees and expenses of such
counsel. This covenant shall survive termination of this Agreement.

SECTION 7.06. Assignments and Participations.

(a) The Lender may sell, assign, transfer, negotiate or grant participations to
any other member of the Consolidated Group in all or part of the obligations of
the Borrower outstanding under the Intercompany Primary Credit Documents,
provided that any such sale, assignment, transfer, negotiation or participation
shall not be prohibited by, or give rise to a Default or Event of Default under,
the Credit Agreement and shall be in compliance with the applicable federal and
state securities laws; and provided, further, that any assignee or transferee
agrees to be bound by the terms and conditions of this Agreement. The Lender
may, in connection with any actual or proposed assignment or participation,
disclose to the actual or proposed assignee or participant, any information
relating to the Borrower or any of its Subsidiaries.

(b) The Lender shall maintain at its office a register for the recordation of
assignment and assumption made in accordance with the terms hereunder, the names
and addresses of the Lenders and the principal amount of the Intercompany Term
Loans owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Intercompany Primary Collateral Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender (solely with respect to its own positions), at any reasonable time and
from time to time upon reasonable prior notice.

SECTION 7.07. Effectiveness; Binding Effect; Governing Law. This Agreement shall
become effective when it shall have been executed by the Borrower, the Lender
and thereafter shall be binding upon and inure to the benefit of the Borrower,
the Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lender. THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PRINCIPLES WHICH WOULD
RESULT IN THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

23



--------------------------------------------------------------------------------

SECTION 7.08. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER
INTERCOMPANY PRIMARY CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED.

SECTION 7.09. Consent to Jurisdiction; Venue. All judicial proceedings brought
against the Borrower with respect to this Agreement and the Intercompany Primary
Credit Documents may be brought in any state or federal court of competent
jurisdiction in the State of New York, and by execution and delivery of this
Agreement, the Borrower accepts for itself and in connection with its
properties, generally and unconditionally, the nonexclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. The Borrower irrevocably waives any
right it may have to assert the doctrine of forum non conveniens or to object to
venue to the extent any proceeding is brought in accordance with this Section.

SECTION 7.10. Entire Agreement. This Agreement and the other Intercompany
Primary Credit Documents embody the entire agreement and understanding between
the parties hereto and supersede all prior agreements and understandings
relating to the subject matter hereof.

SECTION 7.11. Separability of Provisions; Headings. In case any one or more of
the provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. Section headings in this Agreement are included for
convenience of reference only and shall not be given any substantive effect.

SECTION 7.12. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 7.13. Effectiveness of Facsimile Documents and Signatures. Intercompany
Primary Credit Documents may be transmitted and/or signed by facsimile or other
electronic transmission. The effectiveness of any such documents and signatures
shall, subject to applicable Law, have the same force and effect as manually
signed originals and shall be binding on all Intercompany Primary Credit
Parties, the Lender and the Intercompany Primary Collateral Agent. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile or other electronic document or signature.

 

24



--------------------------------------------------------------------------------

SECTION 7.14. INTERCREDITOR AGREEMENT; ETC. (a) THE LENDER UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT, ON AND AFTER THE CLOSING DATE, IT SHALL BE SUBJECT
TO THE TERMS AND CONDITIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.

(b) THE LENDER AUTHORIZES AND INSTRUCTS THE INTERCOMPANY PRIMARY COLLATERAL
AGENT TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT AND
THE VARIOUS INTERCOMPANY PRIMARY COLLATERAL DOCUMENTS.

(c) THE LENDER HEREBY AUTHORIZES AND INSTRUCTS THE INTERCOMPANY PRIMARY
COLLATERAL AGENT TO EXECUTE AND DELIVER THE INTERCREDITOR AGREEMENT AND THE
VARIOUS INTERCOMPANY PRIMARY COLLATERAL DOCUMENTS, IN EACH CASE IN FORMS
REASONABLY SATISFACTORY TO THEM, AND AGREES (BY ITS EXECUTION HEREOF (OR BY
BECOMING A LENDER BY ASSIGNMENT HEREUNDER) AND BY ACCEPTING THE BENEFITS OF THE
INTERCREDITOR AGREEMENT AND THE INTERCOMPANY PRIMARY COLLATERAL DOCUMENTS) TO BE
LEGALLY BOUND BY THE TERMS THEREOF.

(d) THE PROVISIONS OF THIS SECTION 7.14 ARE NOT INTENDED TO SUMMARIZE THE
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT OR ANY INTERCOMPANY PRIMARY
COLLATERAL DOCUMENT. REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT AND
THE VARIOUS INTERCOMPANY PRIMARY COLLATERAL DOCUMENTS TO UNDERSTAND ALL TERMS
AND CONDITIONS THEREOF. THE LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS
AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE VARIOUS INTERCOMPANY PRIMARY
COLLATERAL DOCUMENTS AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT OR ANY
OF ITS AFFILIATES MAKES ANY REPRESENTATION TO THE LENDER AS TO THE SUFFICIENCY
OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT OR
ANY INTERCOMPANY PRIMARY COLLATERAL DOCUMENT.

[Remainder of this page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: FRESENIUS KABI PHARMACEUTICALS, LLC, as the Borrower By:   /s/ Thomas
H. Silberg   Name: Thomas H. Silberg   Title: President Address: c/o Fresenius
SE, Else-Kroener-Str. 1

61352 Bad Homburg v.d.H.,

Germany

Attention: Dr. Karl-Dieter Schwab                                    

LENDER: FRESENIUS US FINANCE I, INC. By:   /s/ Thomas H. Silberg   Name: Thomas
H. Silberg   Title: President Address:

c/o Fresenius SE, Else-Kroener-Str. 1

61352 Bad Homburg v.d.H.,

Germany

Attention: Dr. Karl-Dieter Schwab                                    

GUARANTORS:     FRESENIUS KABI AG _________________________________________ By:
  /s/ Gerrit Steen   Name: Gerrit Steen   Title: Member of Management Board By:
  /s/ Jürgen Lauterbach   Name: Jürgen Lauterbach   Title: Authorized Signatory
Address:

c/o Fresenius SE, Else-Kroener-Str. 1

61352 Bad Homburg v.d.H.,

Germany

Attention: Dr. Karl-Dieter Schwab                                    

 

26



--------------------------------------------------------------------------------

FRESENIUS KABI PHARMACEUTICALS HOLDING, INC., By:   /s/ Thomas H. Silberg  
Name: Thomas H. Silberg   Title: President

Address:

c/o Fresenius SE, Else-Kroener-Str. 1

61352 Bad Homburg v.d.H,

Germany

Attention: Dr. Karl-Dieter Schwab                                  

 

27



--------------------------------------------------------------------------------

Acknowledged and Accepted: DEUTSCHE BANK AG, LONDON BRANCH, as Administrative
Agent By:   /s/ Signature Illegible   Name:   Title: By:   /s/ Signature
Illegible   Name:   Title:

 

28